DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soifer US20170158186.
Regarding claim 1, Soifer discloses in figs. 6, 7 and ¶s 117-125 a system for detecting an occupant left unattended in a vehicle, comprising: a first detection unit (OBD II port 605 of ¶121) configured to detect whether a vehicle is stopped or parked; a carbon dioxide measurement unit (carbon dioxide sensor 607 of ¶123 in view of ¶72) configured to measure a carbon dioxide concentration within the vehicle.
Soifer fails to explicitly discloses a determination unit in communication with the first detection unit and the carbon dioxide measurement unit and configured to determine, in response to detecting that the vehicle is stopped or parked, whether or not an occupant is left unattended in the vehicle based on the measured carbon dioxide concentration.
However Soifer contemplates in fig. 6 and ¶118 a controller 601 in communication with the first detection unit (OBD II port 605)  and the carbon dioxide measurement unit (carbon dioxide sensor 607). Soifer further contemplates in operation 701 of  fig. 7 and ¶121 that the system 600 of fig. 6 first checks on the status of the engine. Then in operation 709 of fig. 7 and ¶123 the vehicular heatstroke prevention system checks for the presence of a child in a vehicle. 
Therefore, it would have been obvious for one of ordinary skill in the at the effective filling date of the invention to the system Soifer to arrive at the claimed a determination unit in communication with the first detection unit and the carbon dioxide measurement unit and configured to determine, in response to detecting that the vehicle is stopped or parked, whether or not an occupant is left unattended in the vehicle based on the measured carbon dioxide concentration without undue experimentation to enhance system versatility. 
Regarding claim 2, Soifer discloses  door sensor 603 in figs. 6, 7 and ¶122 second detection unit configured to detect, in response to detecting that the vehicle is stopped or parked, whether a window or door of the vehicle is open or closed.
Regarding Claim 6, Soifer discloses of fig. 7 and ¶124 “in operation 713, the controller can: activate the vehicle's a/c (e.g., the air conditioner 615), partially open the windows via a window controller (e.g., the window controller 621), sound an audible alarm, such as by beeping a horn or alarm via an external speaker (e.g., the horn 619)”,thus reads on control unit configured to control, in response to determining that an occupant is left unattended in the vehicle, the vehicle to generate a notification.
Regarding claim 7, Soifer discloses of fig. 7 and ¶124 in view of ¶125 “In operation 715, the controller can also send an alert as discussed above via communications device (e.g., the communications device 617)” thus reads on wherein the control unit is configured, in response to determining that an occupant is left unattended in the vehicle, to control the vehicle to transmit a message to a predetermined contact.
Regarding Claim 8, Soifer discloses of fig. 7 and ¶124 “in operation 713, the controller can: activate the vehicle's a/c (e.g., the air conditioner 615), partially open the windows via a window controller (e.g., the window controller 621), sound an audible alarm, such as by beeping a horn or alarm via an external speaker (e.g., the horn 619)”,thus reads on wherein the control unit is configured, in response to determining that an occupant is left unattended in the vehicle, to control the vehicle to activate a light or sound.
Regarding claim 9, Soifer fails to explicitly disclose wherein the vehicle comprises a ventilation device, and the control unit is further configured, in response to determining that an occupant is left unattended in the vehicle, to control the ventilation device to adjust the carbon dioxide concentration within the vehicle.
However Soifer contemplates in ¶125  “If the CO sensor detects CO, the controller can immediately shut down the engine (operation 719), and/or lower the windows” were windows reads on ventilation device. 
Therefore, it would have been obvious for one of ordinary skill in art at the effective date of the invention to adapt cited of Soifer to arrive at the claimed wherein the vehicle comprises a ventilation device, and the control unit is further configured, in response to determining that an occupant is left unattended in the vehicle, to control the ventilation device to adjust the carbon dioxide concentration within the vehicle without experimentation enhance system versatility and safety factor. 
Regarding claim 11, a method claims corresponding to the system of claim 1, thus rejected on similar grounds.  
Regarding Claim 12, Soifer discloses in fig.7 and ¶s121-122 further comprising, in response to detecting that the vehicle is stopped, detecting whether a window or door of the vehicle is open or closed.
	
Allowable Subject Matter
Claims 3-5, 10, 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685